DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 Response to Arguments
Applicant’s arguments in combination with amendments, filed 09/13/2022, with respect to the rejection(s) of claims 1-4, 8-9, 11-20 and 52-67 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20070106138 granted to Beiski et al. (previously presented) in view of US20170122846A1 granted to Holmes et al. (previously presented) in yet further view of Non-Patent Literature titled “Proteomic analysis of saliva identifies potential biomarkers for orthodontic tooth movement” by Ellias et al. (cited in the specification and IDS) for claims 1-4, 8-9, 11-20, and 52-66. New claims 68-70 are likely rejected based on the same references above. Claim 67 is rejected in view of references above in yet further view of US Pat No. 6450807 issued to Chishti et al. (previously presented).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 11-20, 52-66, and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20070106138 granted to Beiski et al. (hereinafter “Beiski”) in view of US20170122846A1 granted to Holmes et al. (hereinafter “Holmes”) in yet further view of Non-Patent Literature titled “Proteomic analysis of saliva identifies potential biomarkers for orthodontic tooth movement” by Ellias et al. (hereinafter “Ellias”).
Regarding claim 1, Beiski discloses an intraoral system (e.g. para 0060 “body-fluid sensing and monitoring, and to oral devices”), comprising: an aligner shaped to receive a patient's teeth and to resiliently reposition the patient's teeth (e.g. abstract, para 0013 “Full dentures are form-fitted to the gum ridges, creating an adhesive effect that keeps them in place”, and para 0070 “controlled-specimens-sampling oral devices, which are …built onto a prosthetic tooth crown, a denture plate, braces, a dental implant, or the like; it is noted that braces are shaped to receive a patient’s teeth and to further align the teeth; fig. 12A-12H”) according to a phase of an orthodontic treatment plan (it is understood that the above “prosthetic tooth crown, a denture plate, braces, a dental implant, or the like” are or can be part of a treatment plan); soft tissue sensor mounted to the aligner (e.g. para 0070, 0086 “the device further includes at least one local sensor, integrated with the device”, para 0164-0165 “local sensors 185… for measuring analyte concentration in the saliva, glucose concentration in the saliva, a metabolite concentration in the saliva, an electrolyte concentration in the saliva…”), wherein the soft tissue sensor comprises one or more microneedles [each having an inner lumen] configured to pass at least one analyte to the soft tissue sensor (e.g. para 0061 “Blood and oral fluids are obtained from the tissues using mainly reverse drug delivery techniques such as iontophoresis, sonophoresis, RF microchanneling techniques”, fig. 14 “Device 807—reverse RF microchanneling—creates an array of microchannels in the tissue by applying an RF energy”), wherein the soft tissue sensor is configured to chemically detect (paras 0167, 0168) the at least one analyte associated with tooth movement (encompasses many analytes as recited in applicant’s specification pages 22-26, also, tooth movement has not been required) collected through the one or more microneedles (e.g. para 0061 “The sample is taken out to a sampling analyzer and/or analyzed by built-in sensors”); Beiski fails to explicitly disclose a bias coupled to the soft tissue sensor; and a control operationally coupled to the bias, wherein when the aligner is worn on the patient's teeth, activation of the control causes the bias to apply a biasing force on the soft tissue sensor to move the one or more [microneedles] from a retracted position to an extended position to penetrate the patient's [soft tissue adjacent to the patient's teeth].  
Holmes teaches a bodily fluid sample collection device having a sampling receiving end 326, channels 322 a-b/1212, and a biasing spring 352/1214 as a force-exerting component. Holmes device includes a trigger (para 0343) which operates as the controller to control the operation the bias and to activate the bias to apply a biasing force to the needles (here, sampling receiving end of the first end) to move from a retracted position to an extended position to penetrate the tissue of the patient (as best discussed in paragraph 0306-0312 and 0321, “tissue penetrating member 1212”; para 0321 teaches that “tissue penetrating members are microneedles 1242 that are of reduced diameters”). This allows the device to maintain the sterility of the tissue penetrating member prior to its exiting the housing and for the tissue penetrating member to penetrate the tissue only when the trigger is actuated by either providing contact with the target tissue or providing pressure (para 0343). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski with the teachings of Holmes to provide a biasing force to the microneedles and a trigger which provides the predictable result of controlling the operation of the microneedle and to maintain the sterility of the tissue penetrating member prior to its exiting the housing. 
Beiski as modified by Holmes renders the limitations above obvious as recited hereinabove, but fails to disclose the soft tissue sensor is configured to detect a change in a level of the at least one analyte compared to a previously measured level of the at least one analyte, the change in the level indicative of an effectiveness of the aligner for causing tooth movement according to the phase of the orthodontic treatment plan.
Ellias teaches a study aimed to identify salivary proteins that change in expression during orthodontic tooth movement. These differentially expressed proteins can potentially serve as protein biomarkers for the monitoring of orthodontic treatment and tooth movement. Whole saliva from three healthy female subjects were collected before force application using fixed appliance and at 14 days after 0.014'' Niti wire was applied. The resulting proteome profiles were compared (abstract; “Materials and Methods”). In order to monitor orthodontic tooth movement noninvasively in human beings, changes have been examined in the profile and levels of various enzymes, cytokines, growth factors, and proteoglycans in gingival crevicular fluid (GCF) and saliva. This allows for monitoring variations of levels of different proteins that affect inflammation, bone restoration, tooth movement (Discussion). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski as modified by Holmes with the additional teachings of Ellias to provide monitoring changes in the profile and levels of saliva/enzymes which provides the predictable result of allowing for monitoring variations of levels of different proteins that affect inflammation, bone restoration and tooth movement. 


Regarding claim 2, Beiski as modified by Holmes and Ellias (hereinafter “modified Beiski”) render the system of claim 1 obvious as recited hereinabove, Holmes teaches wherein the soft tissue sensor is removably mounted to the aligner (para 0162, 0219 the soft tissue sensor is considered to be the collection portion of the Holmes device which would separate from the modified Beiski device to be sent for further testing). It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of facilitating removing or replacing the components (para 0219). 

Regarding claim 3, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor is configured so as to not interfere with the patient's bite when worn (e.g. figs 3A-3F, 7A-7C).  
Regarding claim 4, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor is formed of a translucent or transparent material (e.g. para 0203 “invisible portion 314”).

Regarding claim 8, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Holmes teaches wherein the bias comprises a spring (biasing spring 352/1214). It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of providing a continuous exertion force to maintain the position of the sensor.

Regarding claim 9, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Holmes teaches wherein the bias is configured to apply a continuous force on the soft tissue sensor to hold the one or more microneedles against the patient's soft tissue (para 0267, and specification generally discussing the “spring(s) 952 or elastic…may exert a force so that the base is at an extended state…”). It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of providing a continuous exertion force to maintain the position of the sensor. 

Regarding claim 11, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski further comprising one or more attachment sites on the aligner configured to couple with one or more temporary anchorage devices (e.g. para 0206 “For optimal placement and (or) anchoring of a device for controlled specimens sampling in an oral cavity of a person, in accordance with the present invention, a dentist may examine the mouth of the person. If the patient has a dental implement, such as a crown, a prosthetic tooth crown, a bridge, dentures, braces, a night guard or a mouth guard, any one of these may be replaced with devices in accordance with the present invention.”)

Regarding claim 12, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaching wherein the aligner is configured to screw onto a prosthetic tooth (paras 0003, 0010-0011 “anchor”, it is understood that screws are commonly used to anchor the components to the tooth or bone in dental practice).

Regarding claim 13, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaching wherein the soft tissue sensor is configured to detect one or more of: air flow during inhaling and/or exhalation; chemical content of air inhaled; chemical content of air exhaled; bad breath[[, ]]; and alcohol level (e.g. para 0258 “bad breath”; para 0167-0167 teaching use of chemical sensors,; 0097 “sensor for the presence of food, alcohol or tobacco in the mouth”).  

Regarding claim 14, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaching wherein the soft tissue sensor is configured to detect one or more of: glucose, an inflammatory marker, or a bacterial marker (e.g. para 0025, 0089, 0167-0167 teaching use of chemical sensors).   

Regarding claim 15, Beiski discloses a method of detecting an analyte from a patient's soft tissue (e.g. para 0002), the method comprising: placing an aligner onto the patient's teeth, the aligner comprising a plurality of teeth receiving cavities configured to receive and resiliently reposition the patient's teeth (e.g. abstract, para 0013 “Full dentures are form-fitted to the gum ridges, creating an adhesive effect that keeps them in place”, and para 0070 “controlled-specimens-sampling oral devices, which are …built onto a prosthetic tooth crown, a denture plate, braces, a dental implant, or the like; it is noted that braces are shaped to receive a patient’s teeth and to further align the teeth; fig. 12A-12H”) according to a phase of an orthodontic treatment plan (it is understood that the above “prosthetic tooth crown, a denture plate, braces, a dental implant, or the like” are or can be part of a treatment plan); the one or more microneedles arranged to pass the analyte from the patient's soft tissue to the soft tissue sensor (e.g. para 0061 “Blood and oral fluids are obtained from the tissues using mainly reverse drug delivery techniques such as iontophoresis, sonophoresis, RF microchanneling techniques”, fig. 14 “Device 807—reverse RF microchanneling—creates an array of microchannels in the tissue by applying an RF energy”); and chemically sensing (paras 0167, 0168) the analyte collected through the one or more microneedles using the soft tissue sensor (e.g. para 0061 “The sample is taken out to a sampling analyzer and/or analyzed by built-in sensors”), wherein the analyte is associated with tooth movement (encompasses many analytes as recited in applicant’s specification pages 22-26, also, tooth movement has not been required).  But fails to disclose activating a control to bias a soft tissue sensor mounted to the aligner against the patient's soft tissue, wherein the soft tissue sensor comprises one or more microneedles projecting from the aligner, wherein activating the control applies a biasing force on the soft tissue sensor to move the one or more microneedles from a retracted position to an extended position and to penetrate the patient's soft tissue adjacent to the patient's teeth.
Holmes teaches a bodily fluid sample collection device having a sampling receiving end 326, channels 322 a-b/1212, and a biasing spring 352/1214 as a force-exerting component. Holmes device includes a trigger (para 0343) which operates as the controller to control the operation the bias and to activate the bias to apply a biasing force to the needles (here, sampling receiving end of the first end) to move from a retracted position to an extended position to penetrate the tissue of the patient (as best discussed in paragraph 0306-0312 and 0321, “tissue penetrating member 1212”; para 0321 teaches that “tissue penetrating members are microneedles 1242 that are of reduced diameters”). This allows the device to maintain the sterility of the tissue penetrating member prior to its exiting the housing and for the tissue penetrating member to penetrate the tissue only when the trigger is actuated by either providing contact with the target tissue or providing pressure (para 0343). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski with the teachings of Holmes to provide a biasing force to the microneedles and a trigger which provides the predictable result of controlling the operation of the microneedle and to maintain the sterility of the tissue penetrating member prior to its exiting the housing. 
Beiski as modified by Holmes renders the limitations above obvious as recited hereinabove, but fails to disclose the soft tissue sensor is configured to detect a change in a level of the at least one analyte compared to a previously measured level of the at least one analyte, the change in the level indicative of an effectiveness of the aligner for causing tooth movement according to the phase of the orthodontic treatment plan.
Ellias teaches a study aimed to identify salivary proteins that change in expression during orthodontic tooth movement. These differentially expressed proteins can potentially serve as protein biomarkers for the monitoring of orthodontic treatment and tooth movement. Whole saliva from three healthy female subjects were collected before force application using fixed appliance and at 14 days after 0.014'' Niti wire was applied. The resulting proteome profiles were compared (abstract; “Materials and Methods”). In order to monitor orthodontic tooth movement noninvasively in human beings, changes have been examined in the profile and levels of various enzymes, cytokines, growth factors, and proteoglycans in gingival crevicular fluid (GCF) and saliva. This allows for monitoring variations of levels of different proteins that affect inflammation, bone restoration, tooth movement (Discussion). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski as modified by Holmes with the additional teachings of Ellias to provide monitoring changes in the profile and levels of saliva/enzymes which provides the predictable result of allowing for monitoring variations of levels of different proteins that affect inflammation, bone restoration and tooth movement. 

Regarding claim 16, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Holmes teaches wherein biasing comprises applying a continuous force (para 0306, fig 11R, spring applying continues force).  It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of providing a continuous exertion force to maintain the position of the sensor.

Regarding claim 17, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Holmes teaches, wherein biasing comprises applying a continuous force from a spring (para 0306, fig 11R, spring applying continues force).  It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of providing a continuous exertion force to maintain the position of the sensor.

Regarding claim 18, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Beiski teaches wherein sensing the analyte comprises detecting one or more of: air flow during inhaling and/or exhalation; chemical content of air inhaled; chemical content of air exhaled; bad breath; and alcohol level (e.g. para 0258 “bad breath”; paras 0167-0168, 0097 “sensor for the presence of food, alcohol or tobacco in the mouth”).  

Regarding claim 19, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Beiski teaches wherein sensing the analyte comprises detecting one or more of: glucose, an inflammatory marker, or a bacterial marker (e.g. para 0025, 0089 “a sensor for glucose concentration in oral fluids”).  

Regarding claim 20, Beiski discloses an intraoral system (e.g. para 0060 “body-fluid sensing and monitoring, and to oral devices”), comprising: an aligner shaped to receive a patient's teeth and to resiliently reposition the patient's teeth (e.g. abstract, para 0013 “Full dentures are form-fitted to the gum ridges…”, and para 0070 “controlled-specimens-sampling oral devices, which are …built onto a prosthetic tooth crown, a denture plate, braces, a dental implant, or the like; it is noted that braces are shaped to receive a patient’s teeth and to further align the teeth; fig. 12A-12H”) according to a phase of an orthodontic treatment plan (it is understood that the above “prosthetic tooth crown, a denture plate, braces, a dental implant, or the like” are or can be part of a treatment plan); a soft tissue sensor detachably mounted to the aligner (e.g. para 0070, 0086 “the device further includes at least one local sensor, integrated with the device”, para 0164-0165 “local sensors 185… for measuring analyte concentration in the saliva, glucose concentration in the saliva, a metabolite concentration in the saliva, an electrolyte concentration in the saliva…”; it is noted that the applicant’s own specification recites in paragraph 0011 that the soft tissue sensor may be fluid sensor that is configured to sense a property from the soft tissue such as the gingiva, and/or saliva”. As such Beiski’s disclosure which includes a sensor to monitor various oral fluids is considered to read over the claimed limitation.), wherein the soft tissue sensor comprises one or more microneedles configured to pass at least one analyte from the patient's soft tissue to the soft tissue sensor (e.g. para 0061 “Blood and oral fluids are obtained from the tissues using mainly reverse drug delivery techniques such as iontophoresis, sonophoresis, RF microchanneling techniques”, fig. 14 “Device 807—reverse RF microchanneling—creates an array of microchannels in the tissue by applying an RF energy”), wherein the soft tissue sensor is configured to chemically detect (paras 0167, 0168) the at least one analyte associated with tooth movement (encompasses many analytes as recited in applicant’s specification pages 22-26, also, tooth movement has not been required) collected through the one or more microneedles (e.g. para 0061 “The sample is taken out to a sampling analyzer and/or analyzed by built-in sensors”); Beiski fails to explicitly disclose a control coupled to soft tissue sensor, wherein when the aligner is worn on the patient's teeth, activation of the control causes the one or more microneedles to move from a retracted position to an extended position and to penetrate the patient's soft tissue adjacent to the patient's teeth.  
Holmes teaches a bodily fluid sample collection device having a sampling receiving end 326, channels 322 a-b/1212, and a biasing spring 352/1214 as a force-exerting component. Holmes device includes a trigger (para 0343) which operates as the controller to control the operation the bias and to activate the bias to apply a biasing force to the needles (here, sampling receiving end of the first end) to move from a retracted position to an extended position to penetrate the tissue of the patient (as best discussed in paragraph 0306-0312 and 0321, “tissue penetrating member 1212”; para 0321 teaches that “tissue penetrating members are microneedles 1242 that are of reduced diameters”; The soft tissue sensor of Holmes is considered to be the collection portion of the Holmes device which would separate from the modified Beiski device to be sent for further testing). This allows the device to maintain the sterility of the tissue penetrating member prior to its exiting the housing and for the tissue penetrating member to penetrate the tissue only when the trigger is actuated by either providing contact with the target tissue or providing pressure (para 0343). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski with the teachings of Holmes to provide a biasing force to the microneedles and a trigger which provides the predictable result of controlling the operation of the microneedle and to maintain the sterility of the tissue penetrating member prior to its exiting the housing. 
Beiski as modified by Holmes renders the limitations above obvious as recited hereinabove, but fails to disclose the soft tissue sensor is configured to detect a change in a level of the at least one analyte compared to a previously measured level of the at least one analyte, the change in the level indicative of an effectiveness of the aligner for causing tooth movement according to the phase of the orthodontic treatment plan.
Ellias teaches a study aimed to identify salivary proteins that change in expression during orthodontic tooth movement. These differentially expressed proteins can potentially serve as protein biomarkers for the monitoring of orthodontic treatment and tooth movement. Whole saliva from three healthy female subjects were collected before force application using fixed appliance and at 14 days after 0.014'' Niti wire was applied. The resulting proteome profiles were compared (abstract; “Materials and Methods”). In order to monitor orthodontic tooth movement noninvasively in human beings, changes have been examined in the profile and levels of various enzymes, cytokines, growth factors, and proteoglycans in gingival crevicular fluid (GCF) and saliva. This allows for monitoring variations of levels of different proteins that affect inflammation, bone restoration, tooth movement (Discussion). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski as modified by Holmes with the additional teachings of Ellias to provide monitoring changes in the profile and levels of saliva/enzymes which provides the predictable result of allowing for monitoring variations of levels of different proteins that affect inflammation, bone restoration and tooth movement. 


Regarding claim 52, modified Beiski renders the system of claim 1 obvious as recited hereinabove, wherein the soft tissue sensor (e.g. para 0070, 0086 “the device further includes at least one local sensor”) is configured to generate sensor data (e.g. para 0070 and 0086) to generating data (para 0136) related to the repositioning of the patient's teeth (encompasses many analytes as recited in applicant’s specification pages 22-26, also, tooth movement has not been required).  
Regarding claim 53, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the at least one analyte includes a biomarker associated with the tooth movement (encompasses many analytes as recited in applicant’s specification pages 22-26, also, tooth movement has not been required), wherein the biomarker is a biomolecule or a byproduct of a biomolecule (para 0022-0023).

Regarding claim 54, modified Beiski renders the system of clam 1 obvious as recited hereinabove, Beiski teaching wherein the microneedles are configured to extend between the patient's teeth and collect gingiva collect gingival cerviucular fluid (e.g. para 0097).  

Regarding claim 55, modified Beiski renders the system of clam 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor is configured to sense a property of saliva, interstitial fluid, lymph, or blood associated with the patient's gingiva (e.g. para 0097).

Regarding claim 56, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor includes a bio-receptor (para 0025,  configured to interact with the analyte and trigger a signal transduction event (para 0168).  

Regarding claim 57, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Holmes teaches wherein the control is coupled to the aligner (para 0343 the trigger of Holmes when modified by the teachings of Beiski would providing attaching the sample collection device to the aligner).  It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of attaching the device to the aligner. 

Regarding claim 58, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor (e.g. para 0070, 0086) Holmes teaches that the sensor (reservoir) is detachably mounted to the aligner (para 0162, 0219 the soft tissue sensor is considered to be the collection portion of the Holmes device which would separate from the modified Beiski device to be sent for further testing).  It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of facilitating removing or replacing the components (para 0219).

Regarding claim 59, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Holmes teaches wherein the control is user activated (para 0343 “trigger, activated by either providing contact with the target tissue or providing pressure”).  It would have been obvious to one of ordinary skill in the art at the time to further modify the disclosure of modified Beiski with the additional teachings of Holmes to provide the predictable result of allowing the user to operate the device. 


Regarding claim 60, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Holmes further comprising causing the one or more microneedles to move from the extended position to the retracted position (as best discussed in paragraph 0306-0312 and 0321, “tissue penetrating member 1212”; para 0321 teaches that “tissue penetrating members are microneedles 1242 that are of reduced diameters”). This allows the device to maintain the sterility of the tissue penetrating member prior to its exiting the housing and for the tissue penetrating member to penetrate the tissue only when the trigger is actuated by either providing contact with the target tissue or providing pressure (para 0343). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski with the teachings of Holmes to provide a biasing force to the microneedles and a trigger which provides the predictable result of controlling the operation of the microneedle and to maintain the sterility of the tissue penetrating member prior to its exiting the housing.
  
Regarding claim 61, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Holmes method of claim 60, wherein deactivating the control causes the one or more microneedles to move from the extended position to the retracted position (as best discussed in paragraph 0306-0312 and 0321, “tissue penetrating member 1212”; para 0321 teaches that “tissue penetrating members are microneedles 1242 that are of reduced diameters”). This allows the device to maintain the sterility of the tissue penetrating member prior to its exiting the housing and for the tissue penetrating member to penetrate the tissue only when the trigger is actuated by either providing contact with the target tissue or providing pressure (para 0343). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beiski with the teachings of Holmes to provide a biasing force to the microneedles and a trigger which provides the predictable result of controlling the operation of the microneedle and to maintain the sterility of the tissue penetrating member prior to its exiting the housing.  

Regarding claim 62, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor is configured to detect a concentration of the at least one analyte, wherein the concentration of the at least one analyte is associated with a velocity of tooth movement (para 0168 “concentration of the analyte is determined”).
  
Regarding claim 63, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor is configured to convert chemical detection by the soft tissue sensor of the at least one analyte to an electrical output, wherein the soft tissue sensor is further configured to send the electrical output to a detector (para 0168 “As the circuit changes its characteristics, an external interrogator transmits a signal transdermally to the transducer”).  

Regarding claim 64, modified Beiski renders the system of claim 63 obvious as recited hereinabove, Beiski teaches wherein the soft tissue sensor is further configured to send the electrical output with a timestamp (para 0085).  

Regarding claim 65, modified Beiski renders the system of claim 1 obvious as recited hereinabove, Beiski teaches wherein the control is configured to be remotely activated (para 0094).  

Regarding claim 66, modified Beiski renders the method of claim 15 obvious as recited hereinabove, Beiski teaches further comprising tracking levels of the analyte over a course of treatment by the aligner (para 0260, discussing personal-history analyses; also see Ellias).  

Regarding claim 68, modified Beiski renders the system of claim 20, Ellias teaches wherein the soft tissue sensor is configured to monitor the effectiveness of the aligner based on whether the change in the level of the at least one analyte achieves a threshold value (“Materials and Methods and Discussion” sections; It is understood that the initial reading could be considered to be the threshold value and any changes would indicate a level of effectiveness).  

Regarding claim 69, modified Beiski renders the system of claim 20, Ellias teaches wherein the previously measured level of the at least one analyte corresponds to a measurement of the at least one analyte prior to the resilient repositioning of the patient's teeth by the aligner (Abstract; “materials and Methods” sections “Whole saliva from three healthy female subjects were collected before force application using fixed appliance and at 14 days after 0.014'' Niti wire was applied”).  

Regarding claim 70, modified Beiski renders the system of claim 20, Ellias teaches wherein the soft tissue sensor is configured detect multiple different analytes (“Results” section: analysis, nine protein spots appeared to have changed in their expression within the two samples”)


Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over modified Beiski as applied to claims 1-4, 8-9, 11-20, and 52-66 above, and further in view of US Pat No. 6450807 issued to Chishti et al. (hereinafter “Chishti”- cited by Applicant).
Regarding claim 67, modified Beiski renders the method of claim 15 obvious as recited hereinabove, but fails to disclose wherein the aligner is a first aligner of a series of aligners for implementing an orthodontic treatment plan, the method further comprising placing a second aligner of the series of aligners onto the patient's teeth and chemically sensing the analyte using a second soft tissue sensor of the second aligner to confirm movement of the patient's teeth caused by forces applied to the patient's teeth by the second aligner. Chishti teaches a similar teeth alignment systems comprising a series of aligners (see at least column 4, lines 34-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the analyte sensing system of Beiski into a series of aligners as taught by Chishti to facilitate continual monitoring of a patient's analyte levels throughout a teeth alignment process.  One of ordinary skill in the art interested in monitoring analyte levels via the system of Beiski would be motivated to monitor analyte levels by all aligners of a teeth alignment system as described by Chishti so as to continue the monitoring process throughout treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792